Name: Commission Regulation (EEC) No 869/91 of 9 April 1991 establishing the list of flint maize varieties on which production aid can be granted
 Type: Regulation
 Subject Matter: economic policy;  consumption;  plant product;  agricultural structures and production
 Date Published: nan

 10 . 4. 91 Official Journal of the European Communities No L 89/9 COMMISSION REGULATION (EEC) No 869/91 of 9 April 1991 establishing the list of flint maize varieties on which prodution aid can be granted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1835/89 of 19 June 1989 setting general rules on the production aid for high-quality flint maize ('), and in particular Article 3 (2) thereof, Whereas the production aid is intended to encourage production of high-quality flint maize ; whereas Article 3 ( 1 ) of Regulation (EEC) No 1835/89 sets out the quali ­ fying requirements for high-quality varieties ; Whereas Commission Regulation (EEC) No 3771 /89 of 14 December 1989 laying down detailed rules for the production aid for high-quality flint maize (2), as amended by Regulation (EEC) No 548/90 (3), sets out the procedure for inclusion of flint maize varieties on the list provided for in Article 3 (2) of Regulation (EEC) No 1835/89 ; whereas the Commission has received all the test results for the varieties for which an application for inclusion on the list was made ; whereas the list of varieties on which the production aid referred to in Regulation (EEC) No 1835/89 can be granted should be adopted on the basis of these results ; Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The list of varieties provided for in Article 3 (2) of Regula ­ tion (EEC) No 1835/89 is annexed to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 April 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 180, 27. 6. 1989, p. 3 . 0 OJ No L 365, 15. 12. 1989, p. 41 . O OJ No L 56, 3 . 3 . 1990, p. 28 . No L 89/10 Official Journal of the European Communities 10. 4. 91 ANNEX List of varieties provided for in Article 3 (2) of Regulation (EEC) No 1835/89 Hibisco Koala Adour 160 Monarque 282 Pampa Platex Alfire Asti Astico Capac M-788 Celtic Pau 230 Colom 92 DK-4-F-37 Erica Freccia Platone Ranuncolo Samson